Title: To George Washington from Madame Bacler Van Berckel, 6 March 1797
From: Van Berckel, Bacler (Madame)
To: Washington, George

 

Monsieur
Bloomsbery pres Trenton ce 6 Mars 1797

Quoi que Les Circonstances m’aient Empechée de participer a toutes Les fettes publiques, ou Se Sont manifesté a La fois deux Sentiments bien diffirent; La joise de votre naissance et Le regrés de votre retraïte, croyes Monsieur que je n’ai pas moins été affectée des mème Sensations, et quoi qu’Etrangere et Sans interet personnel au dernier de ces Evenements important, il m’est impossible de ne Le pas voir avec peine et regré pour Le payis ou je suis venu chercher un azil; permeté moi, Monsieur de placer icy les remerciments bien sincere des honnetetés que Jai recue de vous et de Madame Washington, c’est avec bien de La peine que je me vois a present Sans L’espoir de me revoir dans votre societe, Le charme que j’y ai trouvé me rendroit presqu’assé Egoiste pour m’Empecher de vous feliciter Sur Le repos dont vous alles jouir dans le Sein de votre famille a L’ombre des Lauries si justement merité, mais qui peut ne pas jouir de tous ce qui peut Contribuer au bonheur d’un homme qui n’a pas balancé a Le Sacrifier pour Le bien etre de Son payis, je fais donc des voeux bien sinceres pour vous jouisies dans votre retraite d’un bonheur aussi Constant que la gloire que Vous ont acquis Vos traveaux public.
Cest dans ces Sentiments, que je vous prie de me croire avec ma respectueuse Veneration Monsieur Votre tres humble et tres obeisante Servante

Pr ⟨S.⟩ van Berckel née Bacler


P.S. L’absence de Mr van Berckel depuis trois mois a Seule que le priver de l’honneur de vous faire Son Cour mais Connoisant Ses Sentiments je vous prie d’en recevoir les abasances.

